Application under section 25 of the General Corporation Law for an order confirming the election and qualification of a director of respondent The National Bank of Far Rockaway. Appeal from the order denying the petition on the merits, and from the judgment entered thereon, dismissed, without costs. On the argument it was conceded that the term for which appellant claims Will N. Clurman was elected as a director has ended and that he has been presently elected as such director. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.